 Case 1:19-cv-01945-CFC Document 9 Filed 05/26/20 Page 1 of 4 PageID #: 348




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


VoiceAge EVS LLC,
                              Plaintiff,
       v.                                                C.A. No. 19- 1945-CFC
HMD Global Oy,
                              Defendant.


             DECLARATION OF MATTHEW J. MOFFA IN SUPPORT OF
              DEFENDANT HMD GLOBAL OY’S MOTION TO DISMISS

I, MATTHEW J. MOFFA, do declare and state as follows:

       I am an attorney at Perkins Coie LLP licensed to practice law in the State of New York and

counsel for defendant HMD Global Oy (“HMD”) in the present action. I make this Declaration

based on my personal knowledge and in support of Defendant HMD Global Oy’s Motion to

Dismiss.

       1.     Attached as Exhibit 1 is a true and correct copy of the public recordation of initial

assignment for U.S. Patent No. 7,693,710 to VoiceAge Corporation, retrieved from the U.S.

Patent and Trademark Office website.

       2.     Attached as Exhibit 2 is a true and correct copy of the public recordation of initial

assignment for U.S. Patent No. 8,401,843 to VoiceAge Corporation, retrieved from the U.S.

Patent and Trademark Office website.

       3.     Attached as Exhibit 3 is a true and correct copy of the public recordation of initial

assignment for U.S. Patent No. 8,825,475 to VoiceAge Corporation, retrieved from the U.S.

Patent and Trademark Office website.
  Case 1:19-cv-01945-CFC Document 9 Filed 05/26/20 Page 2 of 4 PageID #: 349




       4.      Attached as Exhibit 4 is a true and correct copy of the public recordation of initial

assignment for U.S. Patent No. 8,990,073 to VoiceAge Corporation, retrieved from the U.S.

Patent and Trademark Office website.

       5.      Attached as Exhibit 5 is a true and correct copy of the public recordation of initial

assignment for U.S. Patent No. 9,852,741 to VoiceAge Corporation, retrieved from the U.S.

Patent and Trademark Office website.

       6.      Attached as Exhibit 6 is a true and correct copy of a public recordation of patent

assignment for inter alia U.S. Patent Nos. 7,693,710, 8,401,843, 8,825,475, 8,990,073,

9,852,741, retrieved from the U.S. Patent and Trademark Office website.

       7.      Attached as Exhibit 7 is a true and correct copy of a website page

https://voiceageevs.com printed on May 21, 2020.

       8.      Attached as Exhibit 8 is a true and correct copy of a Patent License Agreement

between Saint Lawrence Communications GmbH and Sony Mobile Communications Inc. dated

March 31, 2015 submitted in Sony Mobile Communications Inc. v. EVS Codec Techs., LLC, No.

18-cv-9518-JSR (S.D.N.Y. Nov. 2, 2018), D.I. 17-1.

       9.      Attached as Exhibit 9 is a true and correct copy of a Patent License Agreement

between Saint Lawrence Communications LLC and Sony Mobile Communications Inc. dated

March 31, 2015 submitted in Sony Mobile Communications Inc. v. EVS Codec Techs., LLC, No.

18-cv-9518-JSR (S.D.N.Y. Nov. 2, 2018), D.I. 17-2.

       10.     Attached as Exhibit 10 is a true and correct copy of a Patent License Agreement

between Saint Lawrence Communications LLC, Saint Lawrence Communications GmbH, and

LG Electronics, Inc. dated December 31, 2015 submitted in EVS Codec Techs. LLC v. LG

Electronics, Inc., No. 18-cv-343 (E.D. Tex. Jan. 14, 2019), D.I. 46-1.




                                               -2-
     Case 1:19-cv-01945-CFC Document 9 Filed 05/26/20 Page 3 of 4 PageID #: 350




         11.      Attached as Exhibit 11 is a true and correct copy of Plaintiff’s Original

Complaint, Nokia Corp. v. Kyocera Wireless Corp., No. 04-cv-76 (E.D. Tex. Feb. 27, 2004), D.I.

1.

         12.      Attached as Exhibit 12 is a true and correct copy of the Reply Memorandum of

Uniloc to ADP Response re Rule 62.1 Motion for an Indicative Ruling, Uniloc USA, Inc. v. ADP,

LLC, No. 16-cv-741 (E.D. Tex. May 3, 2018), D.I. 302.

         13.      Attached as Exhibit 13 is a true and correct copy of the Position of Appellants

Uniloc USA, Inc. and Uniloc Luxembourg, S.A. on how Appeals Should Proceed, Uniloc USA,

Inc. v. ADP, LLC, No. 18-1132, (Fed. Cir. July 11, 2018) D.I. 46-1.

         14.      Attached as Exhibit 14 is a true and correct copy of a website page

http://www.voiceage.com/Patent-Portfolio-Essential-EVS.html printed on May 22, 2020.

         15.      Attached as Exhibit 15 is a true and correct copy of the Second Amended

Complaint, EVS Codec Techs., LLC v. LG Elecs., Inc., No. 2:18-cv-343-JRG (E.D. Tex. Jan. 10,

2019), D.I. 45.

         16.      Attached as Exhibit 16 is a true and correct copy of a Transcript of Proceedings in

Uniloc USA, Inc. v. Apple, Inc., No. 3:18-cv-572-WHA (N.D. Cal., Sept. 4, 2018), D.I. 136.

         17.      Attached as Exhibit 17 is a true and correct copy of a Transcript of Proceedings in

Uniloc USA, Inc. v. Apple, Inc., No. 3:18-cv-572-WHA (N.D. Cal., Jan. 10, 2019), D.I. 172.

         18.      Attached as Exhibit 18 is a true and correct copy of a news release, Government

of Canada Invests in Innovative Discovery Research at Université de Sherbrooke, dated July 2,

2019, available at https://markets.businessinsider.com/news/stocks/government-of-canada-

invests-in-innovative-discovery-research-at-universit%c3%a9-de-sherbrooke-1028325208.




                                                  -3-
  Case 1:19-cv-01945-CFC Document 9 Filed 05/26/20 Page 4 of 4 PageID #: 351




       19.     Attached as Exhibit 19 is a true and correct copy of a news release, VoiceAge

Corporation Announces Strategic Transaction with Affiliates of Fortress Investment Group to

License VoiceAge's EVS Patent Portfolio, dated December 10, 2018, available at

https://www.prnewswire.com/news-releases/voiceage-corporation-announces-strategic-

transaction-with-affiliates-of-fortress-investment-group-to-license-voiceages-evs-patent-

portfolio-300762874.html.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: May 26, 2020

By: /s/ Matthew J. Moffa
       Matthew J. Moffa




                                               -4-
